Filed 4/22/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 88







Michael J. Tresenriter, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140359







Appeal from the District Court of Wells County, Southeast Judicial District, the Honorable James D. Hovey, Judge.



AFFIRMED.



Per Curiam.



Scott O. Diamond, 210 Broadway, Ste. 401B, Fargo, ND 58102, for petitioner and appellant.



Kathleen K. Murray, State’s Attorney, 700 Railway St. N. #325, Fessenden, ND 58438, for respondent and appellee.

Tresenriter v. State

No. 20140359



Per Curiam.

[¶1]	Michael J. Tresenriter appeals from a district court judgment dismissing his application for post-conviction relief.  He argues the district court erred in summarily dismissing his application for post-conviction relief, without holding an evidentiary hearing, because he did not receive notice of the summary dismissal.  While the State did not use the term “summary disposition” in its motion to dismiss, the brief in support of Tresenriter’s application for post-conviction relief filed by his attorney in the district court specifically indicated “[t]he State is requesting that the court summarily dismiss. . . .”  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See
 
Delvo v. State
, 2010 ND 78, ¶ 13, 782 N.W.2d 72 (holding an applicant was put on notice the State was putting her to her proof when the State requested summary disposition in its response to the post-conviction relief application).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner